—In an action pursuant to Executive Law § 296 to recover damages for unlawful employment discrimination, the defendant appeals from an order of the Supreme Court, Queens County (Golia, J.), dated October 30, 1998, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that there are issues of fact which require a trial. Accordingly, the defendant’s motion for summary judgment was properly denied (see generally, Alvarez v Prospect Hosp., 68 NY2d 320). O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.